997 So. 2d 550 (2008)
STATE ex rel. Harlan MCNINCH
v.
STATE of Louisiana.
No. 2008-KH-2456.
Supreme Court of Louisiana.
December 5, 2008.
Relator represents that the district court has failed to act timely on a motion to suppress evidence filed on or about *551 August 20, 2007 and a memorandum in support and motion for release filed by relator's attorney on February 22, 2008. If relator's representation is correct, the district court is ordered to consider and act on the motion. The district court is ordered to provide this Court with a copy of its judgment.